       8:20-cv-04236-JD         Date Filed 03/04/21       Entry Number 22    Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               DISTRCT OF SOUTH CAROLINA
                                   ANDERSON DIVISION

Shanna Zareski, individually, as executor        §
and as Personal Representative of the            §
Estate of Michael Zareski, deceased;             §
Dawn Stelling, individually, as executor         §
and as Personal Representative of the            §
Estate of Robert Stelling, deceased; and         §    PLAINTIFFS’ MOTION IN
Joshua Reikes, individually.                     §   SUPPORT OF PRO HAC VICE
                                                 §         ADMISSION
                               Plaintiffs;       §
                                                 §
                                                 §
               vs.                               §
                                                 §
                                                 §
Champion Aerospace LLC,                          §
                                                 §
                               Defendant.        §


       The undersigned local counsel hereby moves, together with the attached Application and

Affidavit, that Vincent Charles Lesch be admitted pro hac vice in the above-captioned case as

associate counsel. As local counsel, I understand that:

1.     I will personally sign and include my District of South Carolina federal bar attorney

       identification number on each pleading, motion, discovery procedure, or other document

       that I serve or file in this court; and

2.     All pleadings and other documents that I file in this case will contain my name, firm

       name, address, and phone number and those of my associate counsel admitted pro hac

       vice; and

3.     Service of all pleadings and notices as required shall be sufficient if served upon me, and

       it is my responsibility to serve my associate counsel admitted pro hac vice; and
      8:20-cv-04236-JD       Date Filed 03/04/21      Entry Number 22       Page 2 of 2




4.    Unless excused by the court, I will be present at all pretrial conferences, hearings, and

      trials and may attend discovery proceedings. I will be prepared to actively participate if

      necessary.

5.    Certification of Consultation (Local Civil Rule 7.02).

             Prior to filing this Motion, I conferred with opposing counsel who has indicated
             the following position as to this Motion: will likely oppose; does not intend
             to oppose
             Prior to filing this Motion, I attempted to confer with opposing counsel but was
             unable to do so for the following reason(s):
             __________________________________________________________________
             __________________________________________________________________
             No duty of consultation is required because the opposing party is proceeding pro
se.


                                            Respectfully submitted,


                                            /s/ Mark D. Chappell
                                            Mark D. Chappell (Fed ID No. 106)
                                            Graham L. Newman (Fed ID No. 9746)
                                            James D. George (Fed ID No. 13018)
                                            CHAPPELL, SMITH & ARDEN, P.A.
                                            2801 Devine Street, Suite 300
                                            Columbia, South Carolina 29205
                                            (803) 929-3600
                                            (803) 929-3604 (facsimile)
                                            mchappell@csa-law.com
                                            gnewman@csa-law.com
                                            jgeorge@csa-law.com




                                               2
